Citation Nr: 9925752	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  97-28 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
head injury.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for the residuals of a 
nose fracture.

4.  Entitlement to service connection for a seizure disorder.

5.  Entitlement to service connection for a nervous disorder.


REPRESENTATION

Appellant represented by:	Cornelius J. Sullivan, 
Attorney

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION

The appellant served in the Army Reserve, to include active 
duty for training (ACDUTRA) from July 1978 to November 1978.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1996 Department of 
Veterans Affairs (VA) Providence, Rhode Island Regional 
Office (RO) rating decision. The appellant currently resides 
within the jurisdiction of the Boston, Massachusetts RO.

Hearings were held at the RO in November 1996 and before a 
member of the Board sitting at Boston, Massachusetts in March 
1999.

The Board also points out that various documents (including a 
VA Form 21-4138, Statement in Support of Claim, dated in 
March 1997) have been received by the appellant which appear 
to indicate his desire to be awarded VA unemployability 
benefits.  This issue has not been adjudicated by the RO and 
is referred to the RO for appropriate action.


REMAND

The appellant contends that his current claimed disorders 
stem from a head injury, which occurred during basic training 
where he fell from "monkey bars."  He has testified that he 
was unconscious.  He stated that he was hospitalized for 
three months.  He has indicated that he had no psychiatric 
problems prior to service.  In his notice of disagreement he 
requested that the VA obtain the complete inservice hospital 
records.   

In this regard, a review of his service medical records shows 
that he was hospitalized apparently on August 11, 1978 for 
psychiatric problems.  The only hospital record on file is 
the initial August 11, 1978 evaluation.  The evidence 
indicates that he remained hospitalized essentially until his 
release from active duty. The Board is of the opinion that an 
attempt should be made to obtain the complete records. 

Of record is a service medical board evaluation report, dated 
on August 16, 1978 and a physical evaluation board report, 
dated in September 1978.  The medical board report contains a 
diagnosis of primary affective disorder, depressed type with 
psychosis.  The report indicates that this disability was 
incurred in the line of service, and did not exist prior to 
his service entrance.  The physical evaluation board 
indicated that the veteran had a psychotic depressive 
reaction, which existed prior to his service enlistment and 
was not aggravated by service.  It was determined that he was 
unfit for military service.  

The veteran has submitted the appropriate release of 
information forms regarding treatment at Sturdy Memorial 
Hospital from 1979 to 1987.  In response to a request by the 
RO, Sturdy Memorial Hospital indicated they had no treatment 
records.  The appellant subsequenlty furnished medical 
records for treatment rendered at Sturdy Memorial Hospital on 
November 11, 1978, February 1984 and during the 1990s. The 
evidence also shows that the appellant's current physician, 
Dr. Hussain did not respond to the RO's request for treatment 
records.  

The appellant also indicates that he was treated at the VA 
facility in Providence, Rhode Island from 1978 to 1983.  The 
Providence facility has informed the RO that the RO that 
there were no records available.  The appellant submitted two 
treatment records from this facility, dated on November 11 
and November 13, 1978.  The November 13, 1978 report 
indicates that his father was going to take him to the Mental 
Health Center in his local area tomorrow morning.  

The appellant testified that he has been awarded disability 
benefits by the Social Security Administration (SSA).  His 
representative during the appellants hearing in March 1999 
requested that the VA obtain these records.  The Board 
concurs with this request.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should inform the appellant 
that Dr. Hussain has not furnished the 
requested treatment records and request 
his assistance in obtaining these 
documents.  He should be asked to verify 
the dates of any treatment he received at 
the VA medical facility in Providence, 
other than during November 1978.  

The RO should furnish the appellant the 
appropriate release of information forms 
in order to obtain copies of any 
additional treatment records, to include 
any facility (Mental Health Center?) that 
treated the appellant subsequent to 
November 13, 1978 and current records.  
The RO should again request the appellant 
to identify the Army Reserve (National 
Guard) unit in which he enlisted.  The RO 
should also notify the appellant that he 
has the opportunity to submit additional 
evidence and argument in support of his 
claims.

2.  If the appellant indicates that he 
received treatment in addition to 
November 11 and 13, 1978 at the VA 
facility in Providence, the RO should 
request that facility to conduct another 
search for these records.  The RO should 
furnish the facility copies of the 
November 1978 treatment records.  If it 
is indicated that the records were 
retired, they should be retrieved. 

3.  The RO should contact the SSA in 
order to obtain copies of the decision 
awarding benefits and the medical records 
upon which the decision was based.  

4.  The RO should request the National 
Personnel Records Center, the United 
States Army Reserve Personnel Center 
(ARPERCEN), and the appropriate Reserve 
office in Massachusetts, to conduct a 
search for the complete hospital records, 
to include the discharge summary, 
regarding the appellant's hospitalization 
at the USGLWAH at Ft. Leonard Wood 
beginning in August 1978.  The 
organizations should be furnished a copy 
of his DD 214, and the November 3, 1978 
separation orders (submitted by the 
appellant).

5.  VA neuropsychiatric and psychological 
examinations should be performed in order 
to determine the nature and severity of 
any psychiatric and/or organic mental 
disorder.  All tests deemed necessary 
should be performed.  The claims folder 
and a copy of this Remand are to be 
reviewed by the examiners in conjunction 
with the examinations.  

Following the examinations, it is 
requested that the psychiatrist render an 
opinion as to when any psychiatric and/or 
organic mental disorders, if diagnosed, 
were initially manifested?  If manifested 
prior to service, it is requested that 
the psychiatrist render an opinion as to 
whether it is as likely as not that the 
preservice psychiatric disorder and/or 
organic mental disorder was aggravated 
beyond normal progression by the 
appellant's period of ACDUTRA.  A 
complete rational for any opinion 
expressed should be included in the 
examination report.

6.  The RO should request a VA 
radiologist to provide an interpretation 
of the x-ray film received by the Board 
in April 1998.  

7.  The RO should inform the appellant of 
the consequences of failing to report for 
a VA examination without good cause as 
set forth in 38 C.F.R. § 3.655 (1998).

8.  Following any additional development 
deemed appropriate by the RO, the RO 
should re-adjudicate the issues in 
appellate status.

If the benefits sought remain denied, the veteran and his 
representative should be furnished a Supplemental Statement of 
the Case and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board implies no conclusion, either legal or 
factual by this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


